Case 1:18-cv-01662-MN Document 54 Filed 08/21/20 Page 1 of 31 PageID #: 1375




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 VMEDEX, INC., NEURON DYNAMICS,            )
 LLC, BRENT PATTON, LORRAINE               )
 GROSSO, JOSEPH GROSSO, ROBERT             )
 NIXON, ERIC WESTBROOK, GARTH              )
 SCHNEIDER, MARK MCCURRY, CURT             )
 VAN CALSTER, JEFFREY WICKMAN,             )
                                           )
                           Plaintiffs,     )
                                           )
              v.                           )   C.A. No. 18-1662 (MN)
                                           )
 TDS OPERATING, INC., TRANSACTION          )
 DATA SYSTEMS, INC., RX30                  )
 HOLDINGS, LLC, GTCR, LLC, JUDE            )
 DIETERMAN, STEVE WUBKER,                  )
                                           )
                           Defendants.     )


                             MEMORANDUM OPINION

Ann M. Kashishian, KASHISHIAN LAW LLC, Wilmington, Delaware. Marlo J. Hittman, LAW
OFFICE OF MARLO J. HITTMAN, Livingston, NJ. Counsel for Plaintiffs.

Marc S. Casarino, WHITE & WILLIAMS LLP, Wilmington, Delaware. David M. Friebus, BAKER &
HOSTETLER LLP, Chicago, Illinois. Counsel for Defendants.




August 21, 2020
Wilmington, Delaware
Case 1:18-cv-01662-MN Document 54 Filed 08/21/20 Page 2 of 31 PageID #: 1376




NOREIKA, U.S. DISTRICT JUDGE:

       Plaintiffs vMedex, Inc. (“vMedex”) and Neuron Dynamics, LLC (“Neuron”), and Brent

Patton, Lorraine Grosso, Joseph Grosso, Robert Nixon, Eric Westbrook, Garth Schneider, Mark

McCurry, Curt Van Calster, and Jeffrey Wickman (collectively, “Individual Plaintiffs”) have sued

Defendants TDS Operating, Inc. (“TDS Operating”), Transaction Data Systems, Inc.

(“Transaction Data”), Rx30 Holdings, LLC (“Rx30”), GTCR, LLC (“GTCR”) (collectively,

“Entity Defendants”), and Jude Dieterman and Steve Wubker, alleging seven counts of contract

and tort liabilities related to asset purchase and employment agreements and one count for

violation of the Age Discrimination in Employment Act (“ADEA”). 1 Defendants filed a Motion

to Dismiss Plaintiffs’ Second Amended Complaint for failure to state a claim under Rule 12(b)(6)

of the Federal Rules of Civil Procedure. This Court has subject matter jurisdiction pursuant to

28 U.S.C. § 1331 for the claims arising under the ADEA, and pursuant to 28 U.S.C. § 1332 for the

remaining claims. For the following reasons, Defendants’ Motion to Dismiss is GRANTED-IN-

PART and DENIED-IN-PART.

I.     BACKGROUND

       The facts alleged are as follows:

       A.     The Parties

       Plaintiff vMedex is a Nevada corporation that provided medication therapy management

software to pharmacies. (D.I. 44 ¶¶ 25, 114). Plaintiff Neuron is a Nevada limited liability

company and the majority shareholder of vMedex. (Id. ¶¶ 26, 27). All Individual Plaintiffs other

than Brent Patton were affiliated with vMedex and served in technical or operational roles for

vMedex, Neuron, or both. (Id. ¶¶ 37, 117). All Individual Plaintiffs other than Brent Patton and


1
       The Counts are labeled I-IX but Count IV was “intentionally omitted.”


                                               1
Case 1:18-cv-01662-MN Document 54 Filed 08/21/20 Page 3 of 31 PageID #: 1377




Lorraine Grosso were equity holders of vMedex, Neuron, or both. (Id. ¶ 119). Individual Plaintiffs

were hired by Defendants in or around 2016. (Id. ¶¶ 182–84).

       Defendant TDS Operating is a Delaware corporation. (Id. ¶ 40). Defendant Transaction

Data is a Florida corporation and the controlling shareholder of TDS Operating. (Id. ¶¶ 41, 66).

Defendant Rx30 is a Delaware limited liability corporation and, through a series of intermediaries,

the controlling shareholder of Transaction Data. (Id. ¶¶ 42, 63–65). Defendant GTCR is a

Delaware limited liability company and the sole owner of both Transaction Data and Rx30. (Id.

¶¶ 43, 44). Defendant Jude Dieterman is the current President and CEO of Transaction Data, doing

business as Rx30, (id. ¶ 166), holding positions formerly held by Defendant Steve Wubker, (id.

¶¶ 166, 388).

       At the direction of TDS Operating, Transaction Data, and Rx30, certain Individual

Plaintiffs authored a computer program called StarGuard, to be used by subscribers to the Rx30

pharmaceutical software platform. (Id. ¶ 115). StarGuard provided pharmacies with practice

management services and tools to assure compliance with performance obligations imposed by

government reimbursement programs and insurance providers. (Id. ¶ 117). StarGuard was

integrated into the Rx30 software and deployed through the Rx30 interface. (Id.). This business

arrangement was memorialized in a Joint Venture Agreement between vMedex and Transaction

Data on August 15, 2014. (Id. ¶ 120).

       B.       The Asset Purchase Agreement

       In 2016, after a dispute over the Joint Venture Agreement arose between parties, Steve

Wubker proposed a new agreement. (Id. ¶ 135). Wubker proposed that vMedex sell its assets to

TDS Operating, which, through its affiliates, could expand the reach of vMedex products. (Id.

¶¶ 139–42). TDS Operating, vMedex, and Neuron entered into an Asset Purchase Agreement

(“APA”) on April 1, 2016, under which vMedex and Neuron sold to TDS Operating assets

                                                2
Case 1:18-cv-01662-MN Document 54 Filed 08/21/20 Page 4 of 31 PageID #: 1378




including StarGuard. The APA forgave all amounts due under the Joint Venture Agreement and

rendered the Joint Venture Agreement null and void. (D.I. 47, Ex. B § 2.2).

       Under the APA, TDS Operating was to pay vMedex and Neuron $1 million at closing in

consideration for the asset purchase. (Id. § 2.1). vMedex and Neuron were also eligible to receive

earn-out payments based on the number of customers – defined as unique pharmacy stores in good

standing – licensing their software products or services at the end of 2017 and 2018. (Id. § 2.3).

If TDS Operating elected to bundle the purchased software with other products or services offered

by TDS Operating, a customer of the bundled software would count toward the customer base for

purposes of calculating the earn-out payments to vMedex and Neuron. (Id. § 2.3.3).

       The earn-out payments were calculated as $6,000 for every customer that exceeded a

certain threshold by the last day of the year, up to a certain cap. For 2017, the threshold was 1,250

stores, with the payment capped at $1.5 million (250 stores above the threshold) (“2017 Earn-

Out”). (Id. § 2.3.1(a)–(b)). For 2018, the threshold was 2,000 stores, with the payment capped at

$1.5 million. (Id. § 2.3.2(a)–(b)). But if vMedex and Neuron had earned the maximum amount

under the 2017 Earn-Out and had at least 2,500 customers by the end of 2018, vMedex and Neuron

would be entitled to a payment of $1.9 million (“2018 Earn-Out”). (Id.). TDS Operating was to

provide statements of the year-end earn-out payment calculations no later than March 31 of the

following year, with payment to follow within five business days. (Id. §§ 2.3.1, 2.3.2, 2.5).

       Upon receipt of this statement, vMedex and Neuron would have 30 days to inspect “any

books and records related to the 2017 Customer Base or the 2018 Customer Base, as applicable,

upon reasonable notice to [TDS Operating].” (Id. § 2.4). Within this 30-day period, vMedex and

Neuron could object to the earn-out calculation via a written notice, which would initiate a process

of negotiations and arbitration or litigation between parties. (Id.). In any such arbitration or



                                                 3
Case 1:18-cv-01662-MN Document 54 Filed 08/21/20 Page 5 of 31 PageID #: 1379




litigation, the non-prevailing party would be liable to pay the collection costs of the prevailing

party. (Id.).

        The APA also imposes on TDS Operating a duty to consult with vMedex and Neuron on

the marketing and distribution of their products, but otherwise gives TDS Operating free rein over

business decisions pertaining to the acquired assets:

                The Buyer [TDS Operating] will consult with representatives of the
                Seller [vMedex and Neuron], in good faith, regarding the
                appropriate marketing and distribution strategies for maximizing the
                2017 Customer Base and the 2018 Customer Base, as applicable.
                However, notwithstanding the foregoing, the Parties acknowledge
                and agree that following the Closing, the Buyer shall have absolute
                discretion with regard to all matters relating to the operation of the
                Business.

(Id. § 2.6).

        The APA designates Delaware law to resolve disputes over the contract. (Id. § 9.11).

        C.      Employment of Individual Plaintiffs

        Upon acquiring StarGuard pursuant to the APA, Defendants set out to hire vMedex and

Neuron personnel, to gain their specialized skill in healthcare technology and ostensibly to ensure

continuity of service for StarGuard users. (D.I. 44 ¶¶ 169–70, 172). This conduct constituted a

so-called “acqui-hire” scheme. (Id. ¶ 176). At or around April 1, 2016, all Individual Plaintiffs

except Brent Patton and Garth Schneider accepted written offers of employment from Transaction

Data, on Rx30 letterhead. (Id. ¶¶ 182, 187). The individuals then executed confidentiality/non-

compete agreements with Transaction Data, (id. ¶ 190), and employment agreements with Rx30,

(id. ¶ 192). The employment agreement and non-compete agreement both designate Delaware law

to resolve contract disputes. (D.I. 47, Ex. C § 2(f); Ex. D § 4).

        The new hires from vMedex and Neuron were assigned to the Clinical Services Division

of Transaction Data, with Joseph Grosso serving as the president of the division and Lorraine


                                                  4
Case 1:18-cv-01662-MN Document 54 Filed 08/21/20 Page 6 of 31 PageID #: 1380




Grosso as its director. (D.I. 44 ¶ 319). These seven new hires received their paychecks from TDS

Operating. (Id. ¶ 198).

       Shortly after executing the APA, Defendants hired Brent Patton to the Clinical Services

Division. (Id. ¶¶ 184, 323). In or around November 2016, Defendants hired Garth Schneider, a

Neuron equity holder, to join the Clinical Services Division. Neither Patton nor Schneider signed

confidentiality/non-compete agreements or employment agreements with Defendants.               (Id.

¶¶ 323–24). They received their paychecks from TDS Operating. (Id.).

       In early 2017, Joseph Grosso suggested that Defendants establish a call center to provide

customer service support for StarGuard and other Rx30 products. (Id. ¶ 341). Wubker assigned

Grosso to this task and promised him a salary increase and Rx30 equity if the call center was

successful. (Id. ¶¶ 343, 345). Defendants then reallocated personnel, infrastructure, and resources

from StarGuard to the call center. (Id. ¶ 351). By mid-2017, Rx30 was reportedly looking to hire

as many as 100 people to staff the call center, performing duties of the kind performed by Clinical

Services Division employees. (Id. ¶ 356).

       Eric Westbrook was the sole person employed by Defendants to maintain uninterrupted

service of the StarGuard product. (Id. ¶ 331). In late 2017, Westbrook advised Defendants that

the StarGuard servers needed to be updated to ensure continuous service. (Id. ¶¶ 359–60). When

Defendants declined to act, Westbrook upgraded the servers, with Neuron assuming the cost. (Id.

¶ 360). To ensure continuous service of StarGuard, vMedex and Neuron also assumed the cost of

maintaining and renewing StarGuard’s security certificate. (Id. ¶ 361).

       D.      The 2017 Earn-Out

       In March 2018, TDS Operating issued a statement that vMedex and Neuron had not earned

the 2017 Earn-Out payment. (Id. ¶ 270). vMedex and Neuron challenged their calculation based

on spreadsheets produced at the direction of Defendants and updated monthly to facilitate customer

                                                5
Case 1:18-cv-01662-MN Document 54 Filed 08/21/20 Page 7 of 31 PageID #: 1381




billing. (See id. ¶¶ 267–68). The calculation of the 2017 Earn-Out failed to account for about two-

thirds of StarGuard customers on these spreadsheets. (Id. ¶ 279). These customers were omitted

from the calculation because they received StarGuard for free along with a Rx30 license, a practice

which Defendants began in 2017. (Id. ¶ 263). The parties disputed whether giving away StarGuard

for free constituted bundling, under which Plaintiffs would be entitled to count these customers

toward their year-end totals. (Id. ¶¶ 276–77; D.I. 47 at 5).

       After TDS Operating refused to pay the 2017 Earn-Out, vMedex and Neuron asserted their

right under the APA to inspect the books and records of TDS Operating. (D.I. 44 ¶ 285). This

demand was not honored, and vMedex and Neuron threatened suit to enforce the APA earn-out

provision. (Id. ¶¶ 286–87). In July 2018, Defendants paid vMedex and Neuron $1.5 million, the

maximum allowed under the 2017 Earn-Out, four months after the 2017 Earn-out would have

become due. (Id. ¶¶ 288–89). Defendants, however, did not grant vMedex and Neuron access to

TDS Operating records. (Id. ¶ 377).

       E.      Layoff of Individual Plaintiffs

       Around the time the parties disputed the 2017 Earn-Out, Defendants began laying off

employees assigned to work on StarGuard, allegedly to avoid having to pay the 2018 Earn-Out.

(Id. ¶ 395). On March 23, 2018, Jeffrey Wickman, Garth Schneider, Mark McCurry, Curt Van

Calster, and several others not party to this suit, all over the age of 40, were terminated from the

Clinical Services Division of Transaction Data. (Id. ¶¶ 396–98). Though Defendants claimed the

terminations were due to a lack of work, the reduction in force coincided with the reported surge

in hiring for the call center. (Id. ¶ 399). Wickman, Schneider, McCurry, and Van Calster had

skills and experience that would have suited them to these call center positions. (Id. ¶ 407).

       On or around June 12, 2018, Rx30 terminated the remaining Individual Plaintiffs, Joseph

and Lorraine Grosso, Robert Nixon, Eric Westbrook, and Brent Patton, allegedly because these

                                                 6
Case 1:18-cv-01662-MN Document 54 Filed 08/21/20 Page 8 of 31 PageID #: 1382




individuals had refused to provide Defendants with source code for StarGuard when asked. (Id.

¶¶ 418–19). Defendants, however, had acquired the StarGuard source code under the APA, (id.

¶ 231), and otherwise had the right to request replacement source code from vMedex or Neuron,

(id. ¶ 391). Although these five Individual Plaintiffs were required to admit in writing that they

were fired for cause, they were also offered severance packages. (Id. ¶ 430). These employees

were also over the age of 40. (Id. ¶ 429).

       Individual Plaintiffs received “Right to Sue” Letters from the Equal Employment

Opportunity Commission, having asserted claims for age discrimination. (Id. ¶¶ 459–60).

       F.      Shut Down of StarGuard

       By mid-2018, spreadsheets produced at the direction of Defendants showed 3,800

StarGuard customers, which exceeded the end-of-year threshold for vMedex and Neuron to qualify

for the 2018 Earn-Out. (Id. ¶ 300). On or around August 15, 2018, allegedly to avoid paying the

2018 Earn-Out, Rx30 disabled access to StarGuard on the Rx30 platform. (Id. ¶¶ 447–48). TDS

Operating then moved the StarGuard servers, including servers purchased by Neuron, from their

location in New Mexico to a facility in Florida. (Id. ¶¶ 450–51). Shutting down website access to

Rx30 did not, however, shut down the existing StarGuard licenses or unbundle them from the

Rx30 program. (Id. ¶ 454). Defendants have not paid the 2018 Earn-Out, (id. ¶ 378), and have

not allowed vMedex and Neuron to inspect the books and records of TDS Operating, (id. ¶ 377).

       G.      Procedural History

       On October 25, 2018, Plaintiffs filed a Complaint against Defendants, including unnamed

individuals John Does 1–10 and entities ABC Companies 1–10. (D.I. 1). They alleged nine

counts: breach of contract (Count I), breach of the implied covenant of good faith and fair dealing

as to the APA (Count II), tortious interference with contract (Count III), tortious interference with

prospective economic advantage (Count IV), alter ego liability (Count V), violation of the Uniform

                                                 7
Case 1:18-cv-01662-MN Document 54 Filed 08/21/20 Page 9 of 31 PageID #: 1383




Fraudulent Transfer Act (Count VI), breach of the implied covenant of good faith and fair dealing

as to the employment agreements (Count VII), violation of the ADEA (Count VIII), and fraudulent

inducement (Count IX). On December 12, 2018, Defendants moved to dismiss the Complaint

under Rules 12(b)(1), 12(b)(2), and 12(b)(6) of the Federal Rules of Civil Procedure, for lack of

subject matter jurisdiction, lack of personal jurisdiction, and failure to state a claim. (D.I. 9).

       On January 22, 2019, Plaintiffs filed their First Amended Complaint, naming the same

Defendants and alleging the same nine counts. (D.I. 20). On February 11, 2019, Defendants

moved to dismiss the First Amended Complaint for lack of subject matter jurisdiction, lack of

personal jurisdiction, and failure to state a claim. (D.I. 24). After the parties fully briefed the

motion to dismiss, this Court issued an Order to Show Cause why the First Amended Complaint

should not be dismissed for lack of subject matter jurisdiction. (D.I. 41). On August 30, 2019,

after a teleconference between the parties, this Court dismissed Counts I–VII and IX of the First

Amended Complaint for lack of subject matter jurisdiction because the placeholder defendants

destroyed diversity.

       On September 20, 2019, Plaintiffs filed their Second Amended Complaint, naming the

same Defendants except for John Does 1–10 and ABC Companies 1–10. (D.I. 44). The Second

Amended Complaint pleaded the same counts as did the first two complaints, only omitting

tortious interference with prospective economic advantage, formerly Count IV.                         On

October 25, 2019, Defendants moved to dismiss the Second Amended Complaint for failure to

state a claim. (D.I. 46).

II.    LEGAL STANDARDS

       A.      Motion to Dismiss under Fed. R. Civ. P. 12(b)(6)

       When deciding a motion to dismiss under Rule 12(b)(6), the Court must accept all well-

pleaded factual allegations as true and view these in the light most favorable to the plaintiff. Mayer

                                                   8
Case 1:18-cv-01662-MN Document 54 Filed 08/21/20 Page 10 of 31 PageID #: 1384




v. Belichick, 605 F.3d 223, 229 (3d Cir. 2010). To survive a motion to dismiss, a complaint must

plead sufficient factual matter to support “the reasonable inference that the defendant is liable for

the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). In other words, the

complaint must “raise a right to relief above the speculative level.” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007). The complaint does not need detailed factual allegations, but must

contain “more than labels and conclusions” and a “formulaic recitation of a cause of action’s

elements.” Id. The Court, however, “need not credit a complaint’s bald assertions or legal

conclusions when deciding a motion to dismiss.” Morse v. Lower Merion Sch. Dist., 132 F.3d

902, 906 (3d Cir. 1997) (quoting In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1429–

30 (3d Cir. 1997)) (internal quotation marks omitted).

       B.      Choice of Law

       A federal district court “sitting in diversity must apply the choice-of-law rules of the state

in which it sits to determine which state’s substantive law governs the controversy before it.” N.Z.

Kiwifruit Mktg. Bd. v. City of Wilmington, 825 F. Supp. 1180, 1185 (D. Del. 1993).

       Delaware courts generally honor choice-of-law contractual provisions “if the designated

jurisdiction bears some material relationship to the transaction.” W. R. Berkley Corp. v. Dunai,

Civil Action No. 19-cv-01223-RGA, 2020 WL 3871087, at *2 (D. Del. Jul. 9, 2020) (quoting

Annan v. Wilmington Tr. Co., 559 A.2d 1289, 1293 (Del. 1989)) (internal quotation marks

omitted). But Delaware courts will not uphold a choice-of-law provision that is contrary to the

public policy of the state whose laws would otherwise govern. Coface Collections N. Am. Inc. v.

Newton, 430 F. App’x 162, 166–67 (3d Cir. 2011).




                                                 9
Case 1:18-cv-01662-MN Document 54 Filed 08/21/20 Page 11 of 31 PageID #: 1385




III.   DISCUSSION

       A.      The Asset Purchase Agreement

       The APA includes a choice-of-law provision designating Delaware law. TDS Operating

is incorporated in Delaware, and Rx30 and GTCR are Delaware limited liability companies. Thus,

Delaware bears a material relationship to the agreement with vMedex and Neuron. The Court does

not find this designation offensive to public policy, and thus will apply Delaware law when

assessing Plaintiffs’ claims related to the APA.

               1.      Breach of Contract (Count I)

       The elements of a breach of contract claim are (1) a contractual obligation, (2) a breach of

that obligation by the defendant, and (3) resulting damage to the plaintiff. H-M Wexford LLC v.

Encorp, Inc., 832 A.2d 129, 140 (Del. Ch. 2003). When interpreting a contract, a court will give

clear and unambiguous terms their plain and ordinary meaning. Allied Cap. Corp. v. GC-Sun

Holdings, L.P., 910 A.2d 1020, 1030 (Del. Ch. 2006). To otherwise read ambiguities into a

contract would create rights, liabilities, and duties not contemplated by the parties. Lorillard

Tobacco Co. v. Am. Legacy Found., 903 A.2d 728, 739 (Del. 2006).

       Plaintiffs contend that Defendants committed several breaches of the APA. First, they

allege that Defendants failed to consult with Plaintiffs, in good faith, to strategize maximizing the

StarGuard customer base. (D.I. 44 ¶¶ 467–470, 473). Second, they allege that Defendants failed

to pay the 2017 Earn-Out timely, and subsequently failed to allow inspection of books and records.

(Id. ¶¶ 475, 477). Third, they allege that Defendants breached their obligation to pay the 2018

Earn-Out and honor inspection rights related to this payment. (Id. ¶¶ 481–82). Fourth, they allege

that Defendants are liable for the costs Plaintiffs incurred to collect the earn-out payments, as well

as the cost of computer servers and certificates needed to operate StarGuard. (Id. ¶ 476).



                                                   10
Case 1:18-cv-01662-MN Document 54 Filed 08/21/20 Page 12 of 31 PageID #: 1386




                       a.      Duty to Consult

       Plaintiffs have stated a plausible claim that Defendants breached their duty to consult

regarding the marketing and distribution strategies for StarGuard. The APA states that TDS

Operating “will consult with representatives of [vMedex and Neuron], in good faith, regarding the

appropriate marketing and distribution strategies for maximizing the 2017 Customer Base and the

2018 Customer Base.” (D.I. 47, Ex. B § 2.6). Plaintiffs contend that Defendants did not consult

in good faith regarding the marketing and distribution of StarGuard. For example, they allege that

Defendants decided to include StarGuard for free with other Rx30 products, apparently without

consulting with Plaintiffs. (D.I. 44 ¶ 263). Because Plaintiffs’ earn-out payments were contingent

on the size of their customer base, it is plausible that Defendants’ failure to consult caused

Plaintiffs’ alleged damage. Thus, Plaintiffs have plausibly stated an obligation in the plain

language of the APA, a breach of this obligation, and a resulting injury.

       Defendants deny any breach as a result of shutting down StarGuard because TDS Operating

had “absolute discretion” over this decision. (D.I. 47 at 9). To the extent Defendants argue that

absolute discretion overrides their duty to consult, this argument ignores the plain language of the

APA:

               The Buyer will consult with Representatives of the Seller, in good
               faith, regarding the appropriate marketing and distribution strategies
               for maximizing the 2017 Customer Base and the 2018 Customer
               Base, as applicable. However, notwithstanding the foregoing, the
               Parties acknowledge and agree that following the Closing, the Buyer
               shall have absolute discretion with regard to all matters relating to
               the operation of the Business.

(D.I. 47, Ex. B § 2.6) (emphasis added). The plain meaning of the term “notwithstanding” is

“despite; in spite of.” Black’s Law Dictionary (11th ed. 2019). Thus, the parties intended the right

to exercise absolute discretion to coexist with the duty to consult, not to supersede it. Defendants’



                                                 11
Case 1:18-cv-01662-MN Document 54 Filed 08/21/20 Page 13 of 31 PageID #: 1387




interpretation would render the duty to consult mere surplusage. 2 See Intercept Pharms., Inc. v.

Fiorucci, 277 F. Supp. 3d 678 (D. Del. 2017) (“[C]ontractual language should be interpreted in a

way that gives effect to all terms, so as not to render any part of the contract mere surplusage.

Additionally, the contract must be read as a whole, and contractual provisions must be interpreted

in a way that gives effect to every term of the instrument and reconciles all provisions of the

instrument.” (internal quotation marks, citations, and alterations omitted)).

       Accordingly, Plaintiffs’ claim that TDS Operating breached its duty to consult will not be

dismissed.

                       b.      The 2017 Earn-Out

       Plaintiffs have not plausibly stated a claim for breach of contract under the 2017 Earn-Out

provision. Though the parties disputed the size of StarGuard’s customer base due to Defendants’

bundling of Rx30 products and services, Defendants eventually paid Plaintiffs $1.5 million under

the 2017 Earn-Out provision.       Whether Defendants’ delay in paying vMedex and Neuron

constituted a breach is an issue the Court need not decide because Plaintiffs have not alleged any

resulting injury. Plaintiffs also argue that Defendants breached the APA by failing to honor

Plaintiffs’ right to inspect books and records related to the calculation of the 2017 Earn-Out. But

the inspection right is not absolute. The APA entitles vMedex and Neuron to inspect TDS

Operating records for 30 days after receiving Defendants’ earn-out calculation statement, and in

order to resolve disputes over the StarGuard customer counts. (D.I. 47, Ex. B § 2.4). The




2
       The Court disagrees with Plaintiffs’ argument, advanced in their Answering Brief in
       Opposition to Defendants’ Motion to Dismiss, that good-faith consultation was a condition
       precedent to absolute discretion. (D.I. 48 at 7). The most straightforward interpretation of
       the phrase “notwithstanding” in this context is that the APA both imposed the duty to
       consult and granted the privilege of absolute discretion.


                                                 12
Case 1:18-cv-01662-MN Document 54 Filed 08/21/20 Page 14 of 31 PageID #: 1388




inspection right does not extend indefinitely, and does not entitle Plaintiffs to review all of

Defendants’ records.

       Plaintiffs also did not address Defendants’ arguments related to the 2017 Earn-Out in their

Answering Brief in Opposition to Defendants’ Motion to Dismiss, so this argument is deemed

waived. See Blakeman v. Freedom Rides, Inc., Civ. Action No. 12–416–LPS–CJB, 2013 WL

3503165, at *13 (D. Del. Jul. 10, 2013). Thus, breach of contract claims related to the 2017 Earn-

Out are dismissed.

                       c.     The 2018 Earn-Out

       Plaintiffs plausibly allege that Defendants breached the APA with regard to the 2018 Earn-

Out. Plaintiffs claim that Defendants began giving StarGuard licenses away free of charge along

with Rx30 licenses in 2017, and a spreadsheet from mid-2018 showed more than 3,800 customers

of Rx30. Then, Defendants shut down internet access to StarGuard, which did not affect the

existing licenses.   Considering that the lower threshold for the 2018 Earn-Out was 2,000

customers, it is plausible that the number of StarGuard customers exceeded that number – and

perhaps even the 2,500-customer threshold to qualify for the $1.9 million earn-out payment – by

December 31, 2018. Yet, TDS Operating has not paid the 2018 Earn-Out, nor does it appear to

have sent vMedex and Neuron a statement of its payment calculation, expressly required by the

APA.

       Defendants argue that this claim fails because bundling and shutting down StarGuard were

within TDS Operating’s absolute discretion under the APA. (D.I. 47 at 9). It is not Defendants’

alleged conduct that plausibly establishes breach of their duties under the APA. Indeed, the Court

does not credit Plaintiffs’ conclusory allegation that Defendants engaged in this conduct

specifically to avoid liability for the 2018 Earn-Out. But the Court finds plausible that, despite

these actions, Plaintiffs still reached the earn-out benchmarks based on the APA’s definition of

                                               13
Case 1:18-cv-01662-MN Document 54 Filed 08/21/20 Page 15 of 31 PageID #: 1389




customers and formula for the earn-out payments. Thus, Plaintiffs have raised “a reasonable

expectation that discovery will reveal evidence” that TDS Operating breached its obligations under

the 2018 Earn-Out, and this claim will not be dismissed. See Wilkerson v. New Media Tech.

Charter Sch. Inc., 522 F.3d 315, 321 (3d Cir. 2008).

                       d.      Reimbursement of Costs

       Plaintiffs fail to state a claim that Defendants are liable to reimburse various costs.

Plaintiffs first claim that Defendants are liable for costs incurred to collect the disputed 2017 Earn-

Out. This liability was not contemplated by the parties. The APA provides only that the non-

prevailing party to “any arbitration or litigation related to the Earn-Out Payments” will be

responsible for the legal fees and expenses of the prevailing party. (D.I. 47 § 2.4). Because

Plaintiffs did not prevail – or even engage – in arbitration or litigation over the earn-out payments,

no obligation accrued to Defendants. Plaintiffs also claim that Defendants are liable to reimburse

Neuron for the cost of new servers and security certificates for the continuous operation of

StarGuard. Plaintiffs do not allege, and the APA does not provide, that Defendants had any

contractual obligation to reimburse these costs. Plaintiffs’ claims that Defendants are liable for

the costs of earn-out collection and StarGuard operational expenses are thus dismissed.

               2.      Breach of Implied Covenant of Good Faith and Fair Dealing (Count II)

       Under the implied covenant of good faith and fair dealing, parties to a contract must

“refrain from arbitrary or unreasonable conduct which has the effect of preventing the other party

to the contract from receiving the fruits of the bargain.”         Luster v. PuraCap Labs., LLC,

C.A. No. 18-00503 (MN), 2018 WL 6492583, at *2 (D. Del. 2018). To state a claim of breach of

the implied covenant of good faith and fair dealing, a plaintiff must allege (1) a specific implied

contractual obligation, (2) a breach of that obligation by the defendant, and (3) resulting damage

to the plaintiff. Kuroda v. SPJC Holdings, L.L.C., 971 A.2d 872, 888 (Del. Ch. 2009). To survive

                                                  14
Case 1:18-cv-01662-MN Document 54 Filed 08/21/20 Page 16 of 31 PageID #: 1390




a motion to dismiss, a complaint claiming breach of the implied covenant of good faith and fair

dealing must allege facts different from those underlying a related breach of contract claim. GWO

Litig. Tr. v. Spring Sols., Inc., C.A. No. N17C-06-356 PRW, 2018 WL 5309477, at *6 (Del.

Oct. 25, 2018).

       The implied covenant “only applies where a contract lacks specific language governing an

issue” and where the implied term does not override the express terms of a contract. Haney v.

Blackhawk Network Holdings, Inc., C.A. No. 10851-VCN, 2016 WL 769595, at *8 (Del. Ch. Feb.

26, 2016). When the court finds a gap in the contract, it nonetheless will only read in an implied

covenant if the term were so fundamental that the parties would not have needed to negotiate or

memorialize it. Allied Cap. Corp., 910 A.2d at 1032–33. Accordingly, the implied covenant of

good faith and fair dealing is rarely successfully invoked. Kuroda, 971 A.2d at 888.

       “As seems all too common in disputes over earn-out payments,” Plaintiffs pair their breach

of contract claims with a claim that Defendants breached the implied covenant of good faith and

fair dealing. See Fortis Advisors LLC v. Dialog Semiconductor PLC, C.A. No. 9522-CB, 2015

WL 401371, at *1 (Del. Ch. Jan. 30, 2015). In support of their claim of breach of the implied

covenant, Plaintiffs point to behavior indicating that Defendants intended to frustrate the purpose

of the contract. For example, TDS Operating undercounted customers to avoid the 2017 Earn-Out

and shut down StarGuard operations to avoid the 2018 Earn-Out. And TDS Operating never

consulted with vMedex or Neuron about the marketing and distribution of StarGuard. Further,

that Defendants hired only Westbrook to maintain continuous StarGuard functionality shows

Defendants had no intention to perform the contract.

       These allegations fail to plausibly show a breach of the implied covenant of good faith and

fair dealing. As a threshold matter, the Second Amended Complaint does not identify a gap in the



                                                15
Case 1:18-cv-01662-MN Document 54 Filed 08/21/20 Page 17 of 31 PageID #: 1391




APA that the Court should fill with an implied contractual obligation. In their answer to

Defendants’ Motion to Dismiss, Plaintiffs argue that the contract is silent as to giving one party

the unilateral right to destroy the fruits of the APA, and the parties would have considered a

prohibition against this conduct to be so fundamental as to go without saying. (D.I. 48 at 13).

       This later-pleaded argument is not persuasive. The APA gave TDS Operating “absolute

discretion” in business decisions over assets acquired under the APA, which is clearly a robust

privilege. (D.I. 47, Ex. B § 2.6). The duty to consult over marketing and distribution decisions

would have checked this exercise of power. Plaintiffs essentially ask the Court to infer additional

protections for vMedex and Neuron, arguing that they would not have entered into an agreement

that did not protect their interests. The Court, however, will not add terms when it is apparent that

the parties already considered and bargained for them. See Nemec v. Shrader, 991 A.2d 1120,

1126 (Del. 2010) (“[W]e must . . . not rewrite [a] contract to appease a party who later wishes to

rewrite a contract he now believes to have been a bad deal. Parties have a right to enter into good

and bad contracts, the law enforces both.”). Because Plaintiffs do not plausibly state a gap in the

APA that the implied covenant of good faith and fair dealing would fill, this claim is dismissed.

               3.      Tortious Interference with Contract (Count III)

       A claim for tortious interference with contract requires “(1) a contract, (2) about which

defendant knew and (3) an intentional act that is a significant factor in causing the breach of such

contract (4) without justification (5) which causes injury.” Anderson v. Wachovia Mtg. Corp.,

497 F. Supp. 2d 572, 583 (Del. 2007). For a claim of tortious interference with contractual

relations to survive a motion to dismiss, the complaint must first plausibly allege an underlying

breach of contract. Allied Cap. Corp., 910 A.2d at 1036.




                                                 16
Case 1:18-cv-01662-MN Document 54 Filed 08/21/20 Page 18 of 31 PageID #: 1392




       Only nonparties to a contract may be liable for tortious interference with the contract.

Kuroda, 971 A.2d at 884. By extension, nonparties with an economic interest in the contract may

enjoy an “interference privilege” or “affiliate privilege” against this liability. AJZN, Inc. v. Yu,

Civil Action No. 13-149 GMS, 2015 WL 331937, at *12 (D. Del. Jan. 26, 2015). Similarly,

officers and directors of a corporation may be personally liable for tortious interference with a

contract involving the corporation if and only if their interference exceeded the scope of their

agency. Goldman v. Pogo.com, Inc., No. CIV.A. 18532-NC, 2002 WL 1358760, at *8 (Del. Ch.

June 14, 2002). A plaintiff alleging tortious interference with contractual relations bears the

burden of pleading and proving that an affiliated nonparty has acted outside the scope of their

affiliation with the contracting party, and thus should be liable for tortiously interfering with the

contract. Shearin v. E.F. Hutton Grp., Inc., 652 A.2d 578, 590–91 (Del. Ch. 1994).

       Plaintiffs allege that all Defendants except TDS Operating tortiously interfered with both

the APA between TDS Operating and vMedex/Neuron and the employment contracts of the nine

Individual Plaintiffs, “[t]o the extent the Court ultimately consider[s]” this claim. (D.I. 44 ¶¶ 512,

519). A claim of tortious interference with a contract requires an underlying breach of contract.

Here, all claims based on the breach of the implied covenant of good faith and fair dealing as to

the APA, (see supra Section III.A.2.), and as to the employment agreement, (see infra Section

III.B.1.), are dismissed because those underlying breach-of-contract claims are dismissed.

See Allied Cap. Corp., 910 A.2d at 1036. The claim of tortious interference is similarly dismissed

as to the claim that TDS Operating breached the APA relating to the 2017 Earn-Out and

reimbursement of costs, which has been dismissed. (See supra Sections III.A.1.b, III.A.1.d.).

Thus, the claim of tortious interference is considered only as to the surviving claims that TDS




                                                 17
Case 1:18-cv-01662-MN Document 54 Filed 08/21/20 Page 19 of 31 PageID #: 1393




Operating breached the APA by failing to consult and in connection with its obligations relating

to the 2018 Earn-Out. (See supra Sections III.A.1.a., III.A.1.c.).

       As to those claims, Plaintiffs fail to plead that nonparty Defendants – entities GTCR,

Transaction Data, and Rx30, and individuals Wubker and Dieterman – tortiously interfered with

the APA. Plaintiffs state, without factual support, that these nonparty Defendants “each had no

legal or equitable interest in the actions undertaken.” (D.I. 44 ¶ 520). The Court need not credit

this conclusory statement, which merely recites the legal standard to overcome the presumption

that economically interested nonparties cannot tortiously interfere in a contract. See Twombly, 550

U.S. at 555. Similarly, Plaintiffs state in their answer that Wubker and Dieterman are sued in their

individual capacities, rather than as CEO and President of Entity Defendants. (D.I. 48 at 16).

Merely saying that the officers are sued for personal rather than corporate conduct does not

overcome the interference privilege for economically interested nonparties.           Furthermore,

Wubker’s alleged tortious conduct – including making false statements to induce Plaintiffs to enter

into the APA, underreporting the number of StarGuard customers, and scheming to thwart the

APA – which Plaintiffs claim continued under Dieterman, took place within the scope of Wubker

and Dieterman’s leadership of the Entity Defendants. Thus, Wubker and Dieterman cannot be

individually liable for tortious interference with the APA, and this claim fails. See Goldman, 2002

WL 1358760, at *8.

       Moreover, the cursory claim of the nonparties’ disinterest flies in the face of Plaintiffs’

repeated contention that all Entity Defendants were interconnected. Indeed, the Second Amended

Complaint alleges that GTCR controls and owns Rx30 and Transaction Data, which in turn control

TDS Operating. To support the contention that Entity Defendants were “working jointly with each

other without any clear indication as to the respective boundaries of the entities,” the Second



                                                18
Case 1:18-cv-01662-MN Document 54 Filed 08/21/20 Page 20 of 31 PageID #: 1394




Amended Complaint alleges that Individual Plaintiffs received employment offers from Rx30 and

Transaction Data jointly; executed confidentiality agreements with Transaction Data and

employment agreements with Rx30; were assigned to work for Transaction Data; and received

paychecks from TDS Operating.          (D.I. 44 ¶ 195).      If Entity Defendants were indeed so

interdependent, it is implausible that their unspecified tortious interference with the APA was not

done out of their economic interest in TDS Operating.

       Thus, Plaintiffs have not plausibly established that the nonparty Defendants interfered with

the APA outside the scope of their affiliation and economic interest in TDS Operating, and thus

the claim of tortious interference is dismissed.

               4.      Alter Ego Liability (Count V)

       In rare circumstances, Delaware courts will disregard the corporate form and hold one

corporate entity liable for the obligations of another entity that is its alter ego. See Marnavi S.p.A.

v. Keehan, 900 F. Supp. 2d 377, 392, 396 (D. Del. 2012) (discussing the alter ego theory of

personal jurisdiction and extending analysis to alter ego theory of liability). A plaintiff claiming

alter ego liability must allege facts supporting the inference that the defendant’s corporate

boundaries are a sham to defraud investors and creditors. E.I. du Pont de Nemours & Co. v. Agfa-

Gavaert NV, 335 F. Supp. 3d 657, 675 (D. Del. 2018). Courts deciding whether to disregard

corporate boundaries and pierce the corporate veil consider several factors including the

capitalization and solvency of the corporations, whether corporate formalities were observed, and

whether the company was merely a façade for the dominant shareholder to siphon company funds.

Id. Courts will also pierce the corporate veil in the interests of justice and public policy. Id.

       Plaintiffs argue that all Entity Defendants, as alter egos of each other, should share liability

to Plaintiffs. To support this claim for corporate veil-piercing, Plaintiffs allege that Entity



                                                   19
Case 1:18-cv-01662-MN Document 54 Filed 08/21/20 Page 21 of 31 PageID #: 1395




Defendants operate interchangeably. For example, Defendants hold out Rx30 as the business alias

of Transaction Data, when in fact Rx30 appears to own and control Transaction Data. Plaintiffs

also offer that Individual Plaintiffs are engaged with different Entity Defendants for their

employment offers, employment agreements, non-compete agreements, and pay arrangements.

Furthermore, the entities shared officers and directors, operated out of the same locations, and

commingled funds, as evidenced by individuals being employed by one entity and paid by another.

And several similarly named Rx30 corporate entities were created on the same day, then quickly

merged in a process that was “little more than a shell game.” (D.I. 44 ¶ 546).

       These allegations do not support a reasonable inference that Defendants misused the

corporate form. The parent–subsidiary relationships, similar corporate names, and shared officers

may have confused Plaintiffs, but nothing indicates that these factors resulted from an improper

attempt to silo liability, siphon funds, or perpetrate fraud. Thus, Plaintiffs’ claim of alter ego

liability across Defendants is dismissed.

               5.      Fraudulent Conveyance (Count VI)

       Under the Delaware Uniform Fraudulent Transfers Act (“UFTA”), a debtor commits fraud

by making a transfer or incurring an obligation with the actual intent to hinder, delay, or defraud a

creditor. 6 Del. C. § 1304(a)(1). A finding of actual intent can be premised on factors including

whether the transfer or obligation was to an insider, the debtor retained possession of the

transferred property, and the debtor removed or concealed assets. 6 Del. C. § 1304(b)(1), (b)(2),

(b)(7). A plaintiff alleging violation of the Delaware UFTA must meet the heightened pleading

standard under Rule 9(b) of the Federal Rules of Civil Procedure by showing a defendant’s “intent

to defraud with specific supporting facts describing the circumstances of the transfer.” AJZN, Inc.,

2015 WL 331937, at *13 (quoting Quadrant Structured Prods. Co. v. Vertin, C.A. No. 6990, 2014



                                                 20
Case 1:18-cv-01662-MN Document 54 Filed 08/21/20 Page 22 of 31 PageID #: 1396




WL 5099428, at *31 (Del. Ch. Oct. 1, 2014)). “Malice, intent, knowledge, and other conditions

of a person’s mind may be alleged generally.” FED. R. CIV. P. 9(b).

        Plaintiffs fail to state a claim of fraudulent conveyance under the Delaware UFTA. First,

the adduced facts do not show an intent to defraud Plaintiffs. The Second Amended Complaint

alleges that Defendants owe Plaintiffs a $1.9-million liability. (See D.I. 44 ¶ 560, stating a total

purchase price of $4.4 million, with $2.5 million already tendered through cash and the 2017 Earn-

Out). Plaintiffs then allege: “It appears that TDS Operating transferred said assets to Transaction

Data, Rx30 and/or GTCR for less than fair market value in an effort to deplete the assets of TDS

Operating to cause it to be unable to pay its obligation to vMedex/Neuron.” (Id. ¶ 562). Prior to

this statement, nowhere does the Second Amended Complaint allege that TDS Operating claimed

inability to pay the $1.9 million. Plaintiffs maintain that Defendants schemed to avoid incurring

the 2018 Earn-Out liability by underreporting customers and terminating StarGuard personnel. If

TDS Operating had moved assets intending to defraud Plaintiffs with a fabricated inability to pay,

however, presumably TDS Operating would have offered that excuse to Plaintiffs. It did not.

        Second, Plaintiffs allege no supporting facts describing the circumstances of the transfer,

offering only that “[i]t appears that TDS Operating transferred said assets to Transaction Data,

Rx30 and/or GTCR.” (Id. ¶ 562). Plaintiffs state that TDS Operating’s books and records would

reveal these transfers, if only Defendants had honored Plaintiffs’ inspection rights under the APA.

Not only does this argument rely on an improper scope of Plaintiffs’ inspection rights, (see supra

Section III.A.1.b.), the unsupported allegations do not convince the Court that discovery will

reveal evidence of fraudulent transfers.

        Because Plaintiffs have failed to plead fraudulent transfer with particularity, as to both the

intent to defraud and the transfer itself, this claim is dismissed.



                                                  21
Case 1:18-cv-01662-MN Document 54 Filed 08/21/20 Page 23 of 31 PageID #: 1397




                6.      Fraudulent Inducement (Count IX)

        A claim of fraudulent inducement requires that (1) the defendant falsely represented or

omitted facts that the defendant had a duty to disclose, (2) the defendant made the false

representation with knowledge or belief of its falsity, or reckless indifference to its veracity, (3) the

defendant intended to induce the plaintiff to enter a contract, (4) the plaintiff justifiably relied on

the representation, and (5) the plaintiff was injured as a result of its reliance. Mkt. Am., Inc. v.

Google, Inc., C.A. No. 09–494–GMS, 2010 WL 3156044, at * 4 (D. Del. Aug. 9, 2010).

        A plaintiff cannot make out a fraudulent inducement claim simply by showing that the

defendants breached a promise to perform and alleging that the defendant never intended to

perform at the time of its promise. AJZN, Inc., 2015 WL 331937, at *9. Rule 9(b) imposes

heightened pleading standards for fraudulent inducement, requiring that the plaintiff allege (1) the

time, place, and contents of the false representation, (2) the person who made the representation,

and (3) what the person intended to gain by making the false representation. Mkt. Am., Inc., 2010

WL 3156044, at *4 (citing Winner Acceptance Corp. v. Return on Cap. Corp., C.A. No. 3088–

VCP, 2008 WL 5352063, at *7 (Del. Ch. Dec. 23, 2008)). These specifics are particularly

important when the alleged false statement is a promise of future performance because the

defendant must have notice of the accused statement in order to defend against the claim that it did

not intend to perform at the time the statement was made. Fortis Advisors LLC, 2015 WL 401371,

at *7. State of mind can be averred generally, but boilerplate conclusory allegations of knowledge,

belief, or reckless indifference will not be credited. Mkt. Am., Inc., 2010 WL 3156044, at *4.

        Here, Plaintiffs attempt to “bootstrap a breach of contract claim into a fraud claim simply

by alleging [Defendants] never intended to perform its obligations.” See AJZN, Inc., 2015 WL

331937, at *9.       Plaintiffs allege that TDS Operating and Wubker induced the APA by



                                                   22
Case 1:18-cv-01662-MN Document 54 Filed 08/21/20 Page 24 of 31 PageID #: 1398




misrepresenting during negotiations “their intent to advance [StarGuard] and maximize its value

in the marketplace.” (D.I. 44 ¶ 611). Besides stating that the fraudulent statements were made

during APA negotiations, Plaintiffs provide no specific time, place, or contents of communication

that would put Defendants on notice of the alleged misrepresentation.

       Even if TDS Operating and Wubker had falsely told Plaintiffs they intended to advance

StarGuard, Plaintiffs have not plausibly alleged that this misrepresentation was intended to

fraudulently induce vMedex and Neuron to enter into the agreement. Plaintiffs allege that in APA

negotiations, TDS Operating and Wubker candidly stated that they wanted to keep StarGuard from

going to a competitor, (id. ¶ 613), that they likewise hired Individual Plaintiffs to prevent

competitors from acquiring their talents, (id. ¶ 618), and that they intended to enter into the APA

in part to settle the parties’ dispute over the Joint Venture Agreement, (id. ¶ 612). The fact that

TDS Operating and Wubker “candidly” admitted these other motives undermines the inferences

that they intended to mislead Plaintiffs, and that Plaintiffs justifiably relied on the

misrepresentation that Defendants intended to advance StarGuard. Thus, Plaintiffs’ claim of

fraudulent inducement is dismissed.

       B.      Employment Disputes

               1.     Breach of Implied Covenant of Good Faith and Fair Dealing (Count
                      VII)

                      a.      Individual Plaintiffs      subject    to   Written     Employment
                              Agreements

       Seven Individual Plaintiffs – all but Patton and Schneider – executed written employment

agreements with Rx30, which designated Delaware law to resolve any contractual disputes. Rx30

and its parent GTCR are Delaware entities. Thus, Delaware law bears a material relationship to

the employment agreement with Individual Plaintiffs. The Court does not find this choice-of-law



                                                23
Case 1:18-cv-01662-MN Document 54 Filed 08/21/20 Page 25 of 31 PageID #: 1399




provision offensive to public policy, and thus will apply Delaware law when assessing Plaintiffs’

claims related to the written employment agreement.

       Delaware courts recognize a narrow cause of action under the implied covenant of good

faith and fair dealing for individuals terminated from at-will employment. Lord v. Souder,

748 A.2d 393, 400 (Del. 2000). Permissible claims fall into four exclusive categories: (1) the

termination violates public policy, (2) the employer misrepresented an important fact and the

employee relied on it when deciding to accept or remain in a position, (3) the employer used its

superior bargaining power to deprive an employee of clearly identifiable compensation related to

past service, and (4) the employee falsified or manipulated employment records to create a

fictitious grounds for termination. Id. (citing E.I. Du Pont de Nemours & Co. v. Pressman, 679

A.2d 436, 442–44 (Del. 1996)). Recognizing that the employment at-will doctrine is “already

riddled with exceptions,” Delaware courts have limited termination-based claims of breach of the

implied covenant of good faith and fair dealing to these four narrow categories. Id. at 401.

                               1)      Violation of Public Policy

       A claim that termination violates public policy must satisfy a two-part test: (1) the asserted

public interest must be recognized by some legislative, administrative, or judicial authority and

(2) the employee must occupy a position responsible for advancing or sustaining that particular

interest. Lord, 748 A.2d at 401.

       Plaintiffs fail to state a claim that their termination violated public policy. Plaintiffs allege

two grounds on which Defendants violated public policy when terminating Individual Plaintiffs:

that the layoffs constituted age discrimination, and that the layoffs were retaliatory because

Individual Plaintiffs were formerly affiliated with vMedex and Neuron. Though Congress has

recognized protection against age discrimination as a legitimate public interest, as in the Age

Discrimination in Employment Act, (see infra Section III.B.2.), Plaintiffs have not alleged that

                                                  24
Case 1:18-cv-01662-MN Document 54 Filed 08/21/20 Page 26 of 31 PageID #: 1400




Individual Plaintiffs were hired for that purpose. Plaintiffs maintain that Defendants hired

Individual Plaintiffs from vMedex and Neuron “to ensure continuity in the StarGuard product,

maximize its integration into the Rx30 platform, and provide the prospect of the earn out the

highest likelihood of success.” (D.I. 44 ¶¶ 169–70). Individual Plaintiffs did not plead that they

were hired to advance the public policy against discriminatory layoffs based on age. Plaintiffs

also fail to plausibly allege that retaliatory termination based on corporate affiliation is a violation

of public policy and they cite no legislative, administrative, or judicial authority for protecting this

interest.

                                2)      Misrepresentation of Fact by Employer

        Although Plaintiffs allege that “all four grounds” for breach of the implied covenant of

good faith and fair dealing “are present in this case,” (D.I. 44 ¶ 579), the Court can find no

allegations supporting a claim that Defendants misrepresented facts that impacted Individual

Plaintiffs’ decisions regarding their employment. Even if Defendants’ various misrepresentations

were intended to support this claim, Individual Plaintiffs fail to show how they detrimentally relied

on Defendants’ misrepresentations when deciding to accept or remain in a position. See Mitchell

v. Cooper, C.A. No. 14-1421-LPS, 2015 WL 5725766, at *4 (D. Del. Sept. 29, 2015) (requiring

plaintiffs bringing a claim of breach of implied covenant of good faith and fair dealing to allege

they relied on defendant’s misrepresentations when remaining in position of employment).

                                3)      Deprivation of Compensation using Superior Bargaining
                                        Power

        Plaintiffs allege Joseph Grosso and Robert Nixon were deprived of identifiable

compensation for past service. Grosso was promised a raise, a cash bonus, and stock options for

successfully establishing the call center to handle Rx30 customer service. Plaintiffs do not allege




                                                  25
Case 1:18-cv-01662-MN Document 54 Filed 08/21/20 Page 27 of 31 PageID #: 1401




that this denial was due to the superior bargaining power of TDS Operating, and so fail to state a

claim of breach of the implied covenant of good faith and fair dealing.

                              4)      Falsification or Manipulation of Employment Records

       Plaintiffs allege that Defendants engaged in deceit, fraud, and misrepresentation when

laying off Individual Plaintiffs. For its first phase of laying off StarGuard employees, Defendants

claimed it was reducing its workforce, while still hiring aggressively for its call centers. The

second phase of StarGuard layoffs was allegedly for cause, pretextually attributed to employees’

refusal to provide Defendants with StarGuard source code. Even accepting these as pretexts,

Plaintiffs fail to state a claim for breach of the implied covenant of good faith and fair dealing

because they do not allege that Defendants falsified or manipulated employment records to create

an explanation for the layoffs. Strictly construing the fourth category, “[i]f the employer did not

actually falsify or manipulate employment records, then it does not matter if the employer gave a

false rationale for termination.” Equal Emp. Opportunity Comm’n v. Avecia, Inc., 151 F. App’x

162, 165–66 (3d Cir. 2005).

                      b.      Individual Plaintiffs without Written Employment Agreements

       Patton and Schneider were employed by Defendants without written employment

agreements containing choice-of-law provisions. Plaintiffs contend that Patton’s and Schneider’s

employment disputes nonetheless are governed by Delaware law because they received paychecks

from TDS Operating, a Delaware corporation. Meanwhile, Defendants argue that, without an

employment contract, Delaware courts would apply the “most significant relationship” test to

determine choice of law in a contract case. (D.I. 47 at 20 (citing Travelers Indem. Co. v. Lake,

594 A.2d 38, 47 (Del. 1991)). Defendants assert that, under the “most significant relationship”

test, these employment disputes would be governed by the laws of either the state where Patton

and Schneider worked – Texas and Wisconsin, respectively – or of the state where their employer

                                                26
Case 1:18-cv-01662-MN Document 54 Filed 08/21/20 Page 28 of 31 PageID #: 1402




Transaction Data is incorporated, i.e., Florida. In their answer, Plaintiffs again state that all

Individual Plaintiffs are paid by a Delaware corporation, without adducing authority to support the

application of Delaware law. (D.I. 48 at 20).

       The Court need not decide which body of law governs this dispute because Plaintiffs have

not stated a claim under any state’s law. If Delaware law controls, as Plaintiffs assert, Plaintiffs

have not alleged any facts specific to Patton and Schneider that support a breach of the implied

covenant of good faith and fair dealing for at-will employment. Under Delaware law, Patton’s and

Schneider’s claims of breach of the implied covenant fail just as they do for the other seven

Individual Plaintiffs. (See supra Section III.B.1.a.). If Delaware law does not control, Plaintiffs

claim fails because they have not attempted to state their claim under any other state’s law.

       Because Plaintiffs fail to state a claim of breach of the implied covenant of good faith and

fair dealing for the termination of at-will employees the claim is dismissed.

               2.      Violation of the ADEA (Count VIII)

       The ADEA, in relevant part, prohibits an employer from failing or refusing to hire,

discharging, or discriminating against any individual with respect to compensation, terms,

conditions, or privileges of employment because of such individual’s age. 29 U.S.C. § 623(a)(1).

The Supreme Court has held that a disparate treatment claim under the ADEA requires age to be

the but-for cause of the adverse treatment. Gross v. FBL Fin. Servs., Inc., 557 U.S. 167, 176

(2009). Accordingly, the ADEA does not allow mixed-motive age discrimination claims. Id. at

175.

       Plaintiffs have not alleged sufficient facts to create a reasonable inference that age was the

but-for cause for their termination. In support of the age discrimination claim, Plaintiffs adduce

that only individuals over 40 were fired during the two waves of StarGuard layoffs. Plaintiffs



                                                27
Case 1:18-cv-01662-MN Document 54 Filed 08/21/20 Page 29 of 31 PageID #: 1403




argue that if age had not been the but-for cause of the layoffs, Defendants would have laid off

some individuals under 40. Further, Plaintiffs claim the individuals laid off were able to perform

the call center functions toward which Defendants were transitioning their workforce. These

circumstantial allegations do not plausibly establish a but-for claim of age discrimination,

especially given that they contradict Plaintiffs’ other allegations about Defendants’ improper

business motives. Plaintiffs maintain that Defendants fired Individual Plaintiffs in order to shut

down StarGuard and avoid paying the 2018 Earn-Out to vMedex and Neuron: “The firing of the

nine individual Plaintiffs as set forth above left no one at Rx30 or Transaction Data capable of

operating the StarGuard System. Without active maintenance, the system would break down and

eventually become unusable by its customers. This was obviously part of the goal.” (D.I. 44 ¶

441).

        Plaintiffs acknowledge that “the Court could credibly view this as a ‘mixed motive’ case,”

and they have provided other explanations of the terminations merely to put Defendants on notice.

(Id. ¶ 601). In their answer, Plaintiffs contend that claiming both but-for and mixed-motive claims

of age discrimination is permissible argument in the alternative. (D.I. 48 at 19). Indeed, Rule

8(d)(3) allows a party to plead separate claims, even if inconsistent. FED. R. CIV. P. 8(d)(3). The

flaw in Plaintiffs’ pleading is not that a mixed-motives claim contradicts or undermines the but-

for claim required by the ADEA. Even ignoring a possible mixed-motive claim and viewing the

facts most favorably to Plaintiffs, the allegations discussed above do not persuade the Court that

age was the but-for cause of the layoffs.

        Plaintiffs also shoehorn into their Second Amended Complaint an age discrimination claim

under state law, stating only that Plaintiffs and Defendants are located in numerous states, which

“may and do provide additional protections under their respective state laws.” (D.I. 44 ¶¶ 598–



                                                28
Case 1:18-cv-01662-MN Document 54 Filed 08/21/20 Page 30 of 31 PageID #: 1404




99). Plaintiffs do not identify any specific state anti-discrimination causes of action or show how

their allegations would support a claim under these state laws. In their answering brief, Plaintiffs

imply that some states may allow mixed-motive claims of age discrimination in employment, and

that “pleading in the alternative is not precluded at this time.” (D.I. 48 at 19). As discussed,

pleading in the alternative is not precluded. But Plaintiffs have not pleaded a mixed-motive age

discrimination claim because they do not identify the state law on which their claims rely.

       Thus, Plaintiffs’ claim that Defendants violated the ADEA and various unspecified state

anti-discrimination laws is dismissed.

       C.      Leave to Amend

       Defendants have asked this Court to dismiss Plaintiffs’ claims with prejudice because

Plaintiffs have now amended their Complaint twice, and further amendment would be futile.

(D.I. 47 at 7). Rule 15(a)(2) requires that leave to amend be freely granted “when justice so

requires.” FED. R. CIV. P. 15(a)(2). A court may, however, deny leave to amend due to undue

delay, bad faith, dilatory motive, prejudice, and futility. In re Burlington Coat Factory Sec. Litig.,

114 F.3d at 1434. A finding of futility would mean that Plaintiffs would not be able to state a

claim under Rule 12(b)(6) even upon further amendment. Id.

       Though Plaintiffs have had three opportunities to state the claims advanced in this Second

Amended Complaint, and each complaint has been subject to a motion to dismiss for failure to

state a claim, this Court has only now addressed the allegations substantively. Rule 15(a)(2)

counsels that Plaintiffs be given one last opportunity to amend their dismissed claims.

IV.    CONCLUSION

       For the foregoing reasons, Defendants’ motion to dismiss (D.I. 46) is GRANTED as to

Counts II, III, V, VI, VII, VIII, and IX. Defendants’ motion to dismiss is GRANTED as to Count

I for the claims of breach of contract regarding the 2017 Earn-Out and reimbursement of costs.

                                                 29
Case 1:18-cv-01662-MN Document 54 Filed 08/21/20 Page 31 of 31 PageID #: 1405




The motion to dismiss is DENIED as to Count I for the claims of breach of contract regarding the

2018 Earn-Out and the duty to consult. An appropriate order will follow.




                                              30
